--------------------------------------------------------------------------------

All American Gold Corp Signs Letter of Intent for Advanced Stage Nevada
Exploration Project

Press Release

INDIANAPOLIS--(BUSINESS WIRE)--

All American Gold Corp (OTCBB:AAGC) is pleased to announce that it has signed a
Letter of Intent with Desert Pacific Exploration, Inc. (“Desert Pacific”) that
sets out guideline terms and conditions between Desert Pacific and the Company
for the “Essex” mineral property. Under the terms of the agreement, All American
has an exclusive period until May 10, 2012 to investigate the mineral property
and data from previous mining results and other due diligence. The Company may
enter into a mining option agreement with Desert Pacific within this exclusive
time period.

About Essex Property, Nevada

The Essex Project is comprised of 18 unpatented mining claims covering a total
of 360 acres within the Nevada mining district, White Pine County, Nevada. The
property is located approximately 10 miles southeast of Ely, Nevada.

Previous drilling on roughly 400 feet centers with significant underground
workings have identified a mineralized zone approximately 4,500 feet in length
and open in both directions. Gold and silver occur within a jasperoid developed
along the contact of Mississippian age Joana limestone and Chainman shale. The
mineralization has been followed to depths of 700 feet in historic workings.
Gold values to 40 g/t and silver values to 280 g/t have been obtained by the
USGS and others from underground workings.

The project area encompasses a northwesterly trending structural zone which can
be followed along strike for over 2,500 meters. The structure cuts Devonian
Guillemette limestone, Devonian/Mississippian Pilot shale, Mississippian Joana
limestone, and Mississippian Chainman shale which are the host rocks in the
“Alligator Ridge” district. Alteration as jasperoid follows bedding along the
Joana-Chainman and Joana-Pilot contacts. Workings and drill holes have
encountered gold and silver within a jasperoid developed along Joana-Chainman
contact zone where it plunges to the west.

This project represents an advanced stage exploration property with no defined
resource. Desert Pacific believes the property shares similarities with
Alligator Ridge. Targets within the Pilot Shale, the main host for Alligator
Ridge ore deposits, remain untested.

About All American Gold:

All American Gold Corporation is a precious mineral exploration company focused
on the acquisition and ongoing exploration of mineral property holdings in the
United States. The company has spread its holdings across the state of Nevada,
diversifying its investment while using the latest technology and geological
resources to select properties in the most promising mineral zones. All American
Gold Corp. intends to continue to seek out new opportunities through its
experienced and proven geological team. Additional information concerning All
American Gold Corp’s projects can be found on the company’s website at
www.allamericangoldcorp.com

--------------------------------------------------------------------------------

Safe Harbor Statement

THIS NEWS RELEASE CONTAINS “FORWARD-LOOKING STATEMENTS”, AS THAT TERM IS DEFINED
IN SECTION 27A OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND
SECTION 21E OF THE UNITED STATES SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
STATEMENTS IN THIS NEWS RELEASE, WHICH ARE NOT PURELY HISTORICAL, ARE
FORWARD-LOOKING STATEMENTS AND INCLUDE ANY STATEMENTS REGARDING BELIEFS, PLANS,
EXPECTATIONS OR INTENTIONS REGARDING THE FUTURE.

EXCEPT FOR THE HISTORICAL INFORMATION PRESENTED HEREIN, MATTERS DISCUSSED IN
THIS NEWS RELEASE CONTAIN FORWARD-LOOKING STATEMENTS THAT ARE SUBJECT TO CERTAIN
RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY
FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY
SUCH STATEMENTS. STATEMENTS THAT ARE NOT HISTORICAL FACTS, INCLUDING STATEMENTS
THAT ARE PRECEDED BY, FOLLOWED BY, OR THAT INCLUDE SUCH WORDS AS
”ESTIMATE”,””ANTICIPATE”, “BELIEVE”, “PLAN” OR “EXPECT” OR SIMILAR STATEMENTS
ARE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS CONTAINED IN THIS
NEWS RELEASE INCLUDE STATEMENTS RELATING TO THE COMPANY’S PLANS TO ENTER INTO A
MINING OPTION AGREEMENT WITHIN THE NEXT FORTY-FIVE DAYS. RISKS AND UNCERTAINTIES
FOR THE COMPANY INCLUDE, BUT ARE NOT LIMITED TO, THE RISKS ASSOCIATED WITH
MINERAL EXPLORATION AND FUNDING AS WELL AS THE RISKS SHOWN IN THE COMPANY’S MOST
RECENT ANNUAL AND QUARTERLY REPORTS ON FORM 10-K AND FORM 10-Q, RESPECTIVELY,
AND FROM TIME-TO-TIME IN OTHER PUBLICLY AVAILABLE

INFORMATION REGARDING THE COMPANY. OTHER RISKS INCLUDE RISKS ASSOCIATED WITH THE
REGULATORY APPROVAL PROCESS, COMPETITIVE COMPANIES, FUTURE CAPITAL REQUIREMENTS
AND THE COMPANY’S ABILITY AND LEVEL OF SUPPORT FOR ITS EXPLORATION AND
DEVELOPMENT ACTIVITIES. THERE CAN BE NO ASSURANCE THAT THE COMPANY’S EXPLORATION
EFFORTS WILL SUCCEED AND THE COMPANY WILL ULTIMATELY ACHIEVE COMMERCIAL SUCCESS.
THESE FORWARD-LOOKING STATEMENTS ARE MADE AS OF THE DATE OF THIS NEWS RELEASE,
AND THE COMPANY ASSUMES NO OBLIGATION TO UPDATE THE FORWARD-LOOKING STATEMENTS,
OR TO UPDATE THE REASONS WHY ACTUAL RESULTS COULD DIFFER FROM THOSE PROJECTED IN
THE FORWARD-LOOKING STATEMENTS. ALTHOUGH THE COMPANY BELIEVES THAT THE BELIEFS,
PLANS, EXPECTATIONS AND INTENTIONS CONTAINED IN THIS NEWS RELEASE ARE
REASONABLE, THERE CAN BE NO ASSURANCE THOSE BELIEFS, PLANS, EXPECTATIONS OR
INTENTIONS WILL PROVE TO BE ACCURATE. INVESTORS SHOULD CONSIDER ALL OF THE
INFORMATION SET FORTH HEREIN AND SHOULD ALSO REFER TO THE RISK FACTORS DISCLOSED
IN THE COMPANY’S PERIODIC REPORTS FILED FROM TIME-TO-TIME WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION.

THIS NEWS RELEASE HAS BEEN PREPARED BY MANAGEMENT OF THE COMPANY WHO TAKES FULL
RESPONSIBILITY FOR ITS CONTENTS. NO SECURITIES REGULATORY AUTHORITY HAS APPROVED
OR DISAPPROVED OF THE CONTENTS OF THIS NEWS RELEASE. THIS NEWS RELEASE SHALL NOT
CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL
THERE BE ANY SALE OF THESE SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER,
SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION
UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION.

Contact:
Parkside Communications Inc.
Brent Welke, Investor Relations
Phone: 1-877-798-4165
Direct: 212-419-4925
Investors@AllAmericanGoldCorp.com
www.ParksideCommunications.com


--------------------------------------------------------------------------------